DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention III, claims 15-20, in the reply filed on 11/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
In claim 15, it is unclear how the selected drum machines are related to the rest of the invention, in particular the tracks.
In claim 15, it is unclear what the tracks are configured to do or if the tracks are created through the track settings. Further, it is unclear from where the track settings are received (i.e. stored, user initiated, etc.).
In claim 15, it is unclear how the configured tracks relate to the specific tracks and from where the specific tracks are acquired.
In claim 15, it is unclear which tracks are combined and filtered (i.e. the configured tracks or the specific tracks).
In claim 16, it is unclear what the generated plurality of patterns are associated with, and how the system generates said patterns.
In claim 17, it is unclear how the generated plurality of patterns of claim 16 and the randomizing patterns are associated.
In claim 18, it is unclear if the patterns randomized are different from the plurality of patterns in claim 16 and the randomized patterns of claim 17. It is further unclear how the playable patterns are associated with the other patterns recited.
In claims 17 and 18, it is further unclear what the Applicant means by randomizing patterns.
Still further, in claim 18, it is unclear how patterns are randomized according to anatomical associations of tracks. Clearer relationships between steps and elements are required for better understanding of what the Applicant deems as their invention.
In claim 19, it is unclear where the pattern is saved and which pattern is being saved from the multiple patterns recited in earlier claims.
In claim 20, it is unclear how the patterns are reconfigured and which patterns are being reconfigured.
Please make sure all method steps are clearly outlined and the relationships between elements are clearly defined, such that one skilled in the art is able to make or use the invention. 

The claims further include indefinite terms:
In claim 15, the recitation “anatomically possible music” is indefinite. Please clarify what is intended by said phrase.
In claim 17, it is unclear what is meant by a randomize icon, given there is no mention of an interface or other display comprising icons.
In claim 20, it is unclear what is meant by “build filters” Please clarify.

Claim 15 should end with a period and not a semicolon.

Claim 17 recites the limitation "the randomize icon" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a randomize icon in the preceding claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Nishitani et al. (7,183,480).
In terms of claim 15, Nishitani et al. teaches a method comprising selecting a plurality of drum machines, sounds or performances (see column 14, lines 27-61, column 23, lines 18-41, column 48, line 28 – column 49, line 8, and column 65, line 42 – column 66, line 2), configuring tracks via track settings (see column 16, lines 52-64, column 32, lines 10-61 and column 52, lines 3-19), creating anatomical associations to specific tracks (see column 18, line 53 – column 19, line 9, column 29, lines 20-44, column 33, lines 34-49, column 45, lines 9-36, and column 72, lines 36-41), and combining and filtering tracks (see column 20, lines 48-63, column 24, line 57 – column 25, line 30, and column 29, lines 20-44).
As for claims 16-20, Nishitani et al. teaches generating, saving (see column 84, line 54 – column 85, line 4), and editing/reconfiguring different patterns, such as image patterns (see column 63, lines 2-20) and illumination patterns associated with track and movement data (see column 75, line 47 – column 76, line 42, and column 84, lines 16-46).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/01/2022